DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A breast thickness acquisition unit” in claim 1. 
“a depth information acquisition unit” in claim 1. Dependent claim 4 also refers to the same depth information acquisition unit. 
“a deriving unit” in claim 1. Dependent claims 2-8 and 13-14 also refer to the same deriving unit. 
“an output unit” in claim 1. Dependent claims 5-8 and 11 also refer to the same output unit.
“a radiographic image acquisition unit” in claim 9. 
“a display control unit” in claims 9-12. 
“A pressing member information acquisition unit” in claim 13. 
“A pressing member control unit” in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the ultrasonography apparatuses" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 sets forth a single ultrasonography apparatus but not a plurality of the apparatuses. 
Claims 5-6 recites the limitation " the ultrasonography apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 sets forth a single ultrasonography apparatus, but it is unclear if these limitations are referring back to the same single ultrasonography apparatus of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (U.S. Pub. No. 20150182191) hereinafter Caluser, in view of Wang et al. (U.S. Pub. No. 20170251991) hereinafter Wang.
Regarding claim 1, primary reference Caluser teaches:
A control device (abstract) comprising: 
a breast thickness acquisition that acquires a measurement of a breast to chest wall distance as a thickness ([0010], breast scanning protocol; [0016]-[0017], detecting a location of chest wall and breast tissue interface which forms a distance to the probe; [0046], ultrasound breast exams; [0080], breast surface contour; [0081]-[0087]; [0088], proximity of the chest wall to the scan head 35 forms a segment that represents the thickness of the breast tissue; [0090], determining the distance of the probe 34 to the chest wall based on a predetermined threshold distance; [0094]-[0101], further describes the chest wall and probe position determination, which is considered to be equivalent to a measure of breast thickness; see also [0102]-[0107]); 
a depth information acquisition unit that, in a case where an ultrasound image of the breast in the pressed state is captured, acquires depth information indicating a depth to which imaging by an ultrasonography apparatus which captures the ultrasound image is possible ([0104]-[0107], details the determination of the depth in which the ultrasound imaging is possible at a given frequency and in relation to the chest wall position. The limitation of “a depth information acquisition unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraphs [0008], [0050]-[0051], [0054], [0059]-[0060], [0157] of the applicant’s submitted disclosure including the processor elements and memory that include information regarding the ultrasound apparatus/probe and how deep in breast tissue the signal will propagate. This corresponds to the ultrasound plane depth data of [0104]-[0105] of Caluser that shows if the ultrasound image depth will reach the chest wall based on parameters of the scan settings; see also [0081]-[0101]); 
a deriving unit that derives imaging information indicating whether or not capture of an ultrasound image having predetermined accuracy or higher is possible by the ultrasonography apparatus on the basis of the thickness of the breast acquired by the breast thickness acquisition unit and the depth information acquired by the depth information acquisition unit ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. By making this determination, in which the paragraph describes an instance wherein the ultrasound image depth does not reach the chest wall, and leaving the gap unscanned, this teaches to the indication of whether or not to capture the image of the entire breast tissue region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping; the limitation of “a deriving unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraphs [0054], [0056], [0060], [0078], [0083], [0087]-[0089], [0101]-[0102], and [0157] of the applicant’s specification and including the processor structure. This corresponds to the teachings of Caluser above); and 
an output unit that outputs the imaging information derived by the deriving unit ([0104], “Alternatively, when the ultrasound image depth does not reach to the chest wall, the unscanned gap can be detected, displayed and recorded, to guide the ultrasound operator during scanning or the information can be used at a later time”; provides for an output of the measured imaging information to the user at a display. [0105]-[0107]; The limitation of “an output unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraphs [0054], [0061], [0123]-[0124], and [0157], and is considered to be the processor and data transfer of the deriving unit data to a display or user interface. This corresponds to the teachings of Caluser directed to display of the processed ultrasound depth information).
Primary reference Caluser further fails to teach:
a breast thickness acquisition unit that acquires a thickness of a breast in a pressed state by a pressing member
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
a breast thickness acquisition unit that acquires a thickness of a breast in a pressed state by a pressing member ([0024], breast compression in both tomosynthesis and ultrasound imaging; [0026], compression paddle; [0036]; [0045]-[0058], provide the determination of breast thickness in a pressed state with the compression plate, which can be used to increase image quality, which teaches to primary reference Caluser; The limitation of “a breast thickness acquisition unit” has been interpreted under 112(f) to correspond to the disclosure of paragraphs [0056], [0060], and [0157] of applicant’s specification. This corresponds to the processors that compute the breast thickness from the movement amount of the pressing plate, a sensor between the pressing plate and table, or on a basis of the captured image. This corresponds to the teachings of Wang of [0045]-[0058] that use an image-based or model based thickness determination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization device of Caluser to incorporate the breast thickness acquisition unit during a pressed state as taught by Wang because determining the breast thickness profile calculation based on the compressed breast image-based or model-based data processing feature provides an improvement in accuracy in both data pre-processing and image reconstruction (Wang, [0015]). 
Regarding claim 2, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
wherein the deriving unit derives the imaging information indicating that the capture of the ultrasound image does not satisfy the predetermined accuracy in a case where the thickness of the breast is thicker than a thickness corresponding to the depth indicated by the depth information ([0104], The references makes the determination, in which an instance wherein the ultrasound image depth does not reach the chest wall, and leaving the gap unscanned, this teaches to the indication of whether or not to capture the image of the entire breast tissue region. If the thickness includes a gap, this is thicker than the thickness corresponding to the depth information of the ultrasound probe and teaches to the claim limitation; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping).
Regarding claim 3, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
wherein the deriving unit derives the imaging information indicating that the capture of the ultrasound image satisfies the predetermined accuracy in a case where the thickness of the breast is equal to or less than a thickness corresponding to the depth indicated by the depth information ([0104], The references makes the determination, in which an instance wherein the ultrasound image depth does reach the chest wall (breast thickness equal to or less than a thickness of the ultrasound image depth), then there is no gap within the imaged region and the ultrasound images acquired satisfies the predetermined accuracy; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping).
Regarding claim 7, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further fails to teach:
wherein in a case where capture of a radiographic image of the breast by a radiography apparatus and the capture of the ultrasound image of the breast are continuously performed while the breast is in the pressed state, the deriving unit derives the imaging information before the capture of the radiographic image, and the output unit outputs the imaging information before the capture of the radiographic image
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
wherein in a case where capture of a radiographic image of the breast by a radiography apparatus and the capture of the ultrasound image of the breast are continuously performed while the breast is in the pressed state, the deriving unit derives the imaging information before the capture of the radiographic image, and the output unit outputs the imaging information before the capture of the radiographic image ([0045]-[0051], describe the breast thickness calculation for both the ultrasound and radiographic (tomosynthesis) imaging, and when included as the mechanical-based thickness determination features, this would acquire the breast thickness prior to the images being acquired. In combination with the teachings of Caluser, this would include both the deriving unit and output unit determination prior to the capture of any associated radiographic image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization apparatus of Caluser and Wang to incorporate the derivation calculation of breast thickness prior to imaging because it enables more accurate data of the breast composition prior to acquiring diagnostic images. This enables customization of imaging settings to enhance the image quality for a region of interest (see Caluser, [0104]-[0110]). 
Regarding claim 8, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further fails to teach:
wherein, in a case where capture of a radiographic image of the breast by a radiography apparatus and the capture of the ultrasound image of the breast are continuously performed while the breast is in the pressed state, the deriving unit derives the imaging information before the capture of the ultrasound image and after the capture of the radiographic image, and the output unit outputs the imaging information before the capture of the ultrasound image and after the capture of the radiographic image
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
wherein, in a case where capture of a radiographic image of the breast by a radiography apparatus and the capture of the ultrasound image of the breast are continuously performed while the breast is in the pressed state, the deriving unit derives the imaging information before the capture of the ultrasound image and after the capture of the radiographic image, and the output unit outputs the imaging information before the capture of the ultrasound image and after the capture of the radiographic image ([0045]-[0051], describe the breast thickness calculation for both the ultrasound and radiographic (tomosynthesis) imaging, and when included as the image-based thickness determination features, this would acquire the breast thickness after the images being acquired. In combination with the teachings of Caluser, this would include both the deriving unit and output unit determination after to the capture of any associated radiographic image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization apparatus of Caluser and Wang to incorporate the derivation calculation of breast thickness prior to imaging because it enables more accurate data of the breast composition prior to acquiring diagnostic images. This enables customization of imaging settings to enhance the image quality for a region of interest (see Caluser, [0104]-[0110]).  
Regarding claim 11, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
further comprising a display control unit that performs control of causing a display unit to display the imaging information output by the output unit ([0104], “Alternatively, when the ultrasound image depth does not reach to the chest wall, the unscanned gap can be detected, displayed and recorded, to guide the ultrasound operator during scanning or the information can be used at a later time”; provides for an output of the measured imaging information to the user at a display. [0105]-[0107];).
Regarding claim 12, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
further comprising a display control unit that performs control of causing a display unit to display an image simulating the breast in the pressed state by adding information indicating at least one of a region where the predetermined accuracy is satisfied or a region where the predetermined accuracy is not satisfied to the image ([0104], “Alternatively, when the ultrasound image depth does not reach to the chest wall, the unscanned gap can be detected, displayed and recorded, to guide the ultrasound operator during scanning or the information can be used at a later time”. The unscanned gap provides for information where predetermined accuracy is not satisfied in the image; provides for an output of the measured imaging information to the user at a display. [0105]-[0107];).
Regarding claim 16, the combined references of Caluser, in view of Wang teach all of the limitations of claim 1 including: 
A medical imaging system (see rejections of claim 1 above) comprising: 
the control device according to claim 1, which controls capture of the ultrasound image by the ultrasonography apparatus (see rejections of claim 1 above).
Primary reference Caluser further fails to teach:
a mammography apparatus which includes a radiation source, a radiation detector, and a pressing member that presses a breast disposed between the radiation source and the radiation detector to a pressed state, and which causes the radiation detector to capture a radiographic image of the breast in the pressed state; 
an ultrasonography apparatus that captures an ultrasound image of the breast in the pressed state by the pressing member of the mammography apparatus; and 
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
a mammography apparatus which includes a radiation source, a radiation detector ([0016]-[0017], tomosynthesis scanner includes a radiation source and detector; [0020], x-ray source 124 and x-ray detector 126; [0021]-[0023]), and a pressing member that presses a breast disposed between the radiation source and the radiation detector to a pressed state, and which causes the radiation detector to capture a radiographic image of the breast in the pressed state ([0016]-[0017]; [0020]-[0023]; [0024], compression assembly 128 for compressing the breast during both the tomosynthesis and ultrasound imaging; [0025]-[0034]); 
an ultrasonography apparatus that captures an ultrasound image of the breast in the pressed state by the pressing member of the mammography apparatus ([0016]-[0017]; [0020]-[0023]; [0024], compression assembly 128 for compressing the breast during both the tomosynthesis and ultrasound imaging; [0025]-[0034]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization apparatus of Caluser and Wang to incorporate the combined radiation and ultrasound imaging feature as taught by Wang because providing a combined workstation for both modalities streamlines the operator workflow and improves efficiency. This improves overall diagnostic imaging time and improves the clinical experience for a patient (Wang, [0018]). 
Regarding claim 17, the combined references of Caluser, in view of Wang teach all of the limitations of claim 1 including: 
A medical imaging system (see rejections of claim 1 above) comprising:
the control device according to claim 1, which controls the medical imaging apparatus (see rejections of claim 1 above).
	Primary reference Caluser further fails to teach:
a medical imaging apparatus which includes a radiation source, a radiation detector, and a pressing member that presses a breast disposed between the radiation source and the radiation detector to a pressed state, which causes the radiation detector to capture a radiographic image of the breast in the pressed state, and which captures an ultrasound image of the breast in the pressed state
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
a medical imaging apparatus which includes a radiation source, a radiation detector ([0016]-[0017], tomosynthesis scanner includes a radiation source and detector; [0020], x-ray source 124 and x-ray detector 126; [0021]-[0023]), and a pressing member that presses a breast disposed between the radiation source and the radiation detector to a pressed state, which causes the radiation detector to capture a radiographic image of the breast in the pressed state, and which captures an ultrasound image of the breast in the pressed state ([0016]-[0017]; [0020]-[0023]; [0024], compression assembly 128 for compressing the breast during both the tomosynthesis and ultrasound imaging; [0025]-[0034]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization system of Caluser and Wang to incorporate the combined radiation and ultrasound imaging feature as taught by Wang because providing a combined workstation for both modalities streamlines the operator workflow and improves efficiency. This improves overall diagnostic imaging time and improves the clinical experience for a patient (Wang, [0018]). 
Regarding claim 18, primary reference Caluser teaches:
A control method for a computer to execute a process (abstract) comprising: 
acquiring a thickness of a breast ([0010], breast scanning protocol; [0016]-[0017], detecting a location of chest wall and breast tissue interface which forms a distance to the probe; [0046], ultrasound breast exams; [0080], breast surface contour; [0081]-[0087]; [0088], proximity of the chest wall to the scan head 35 forms a segment that represents the thickness of the breast tissue; [0090], determining the distance of the probe 34 to the chest wall based on a predetermined threshold distance; [0094]-[0101], further describes the chest wall and probe position determination, which is considered to be equivalent to a measure of breast thickness; see also [0102]-[0107]); 
in a case where an ultrasound image of the breast in the pressed state is captured, acquiring depth information indicating a depth to which imaging by an ultrasonography apparatus which captures the ultrasound image is possible ([0104]-[0107], details the determination of the depth in which the ultrasound imaging is possible at a given frequency and in relation to the chest wall position; see also [0081]-[0101]); 
deriving imaging information indicating whether or not capture of an ultrasound image having predetermined accuracy or higher is possible by the ultrasonography apparatus on the basis of the acquired thickness of the breast and the acquired depth information ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. By making this determination, in which the paragraph describes an instance wherein the ultrasound image depth does not reach the chest wall, and leaving the gap unscanned, this teaches to the indication of whether or not to capture the image of the entire breast tissue region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping); and 
outputting the derived imaging information ([0104], “Alternatively, when the ultrasound image depth does not reach to the chest wall, the unscanned gap can be detected, displayed and recorded, to guide the ultrasound operator during scanning or the information can be used at a later time”; provides for an output of the measured imaging information to the user at a display. [0105]-[0107];).
	Primary reference Caluser further fails to teach:
acquiring a thickness of a breast in a pressed state by a pressing member
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
acquiring a thickness of a breast in a pressed state by a pressing member ([0024], breast compression in both tomosynthesis and ultrasound imaging; [0026], compression paddle; [0036]; [0045]-[0058], provide the determination of breast thickness in a pressed state with the compression plate, which can be used to increase image quality, which teaches to primary reference Caluser;); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization method of Caluser to incorporate the breast thickness acquisition during a pressed state as taught by Wang because determining the breast thickness profile calculation based on the compressed breast image-based or model-based data processing feature provides an improvement in accuracy in both data pre-processing and image reconstruction (Wang, [0015]).
Regarding claim 19, primary reference Caluser teaches:
A non-transitory computer readable medium storing a control program causing a computer to execute a process (abstract) comprising: 
acquiring a thickness of a breast via a measurement of a breast to chest wall distance ([0010], breast scanning protocol; [0016]-[0017], detecting a location of chest wall and breast tissue interface which forms a distance to the probe; [0046], ultrasound breast exams; [0080], breast surface contour; [0081]-[0087]; [0088], proximity of the chest wall to the scan head 35 forms a segment that represents the thickness of the breast tissue; [0090], determining the distance of the probe 34 to the chest wall based on a predetermined threshold distance; [0094]-[0101], further describes the chest wall and probe position determination, which is considered to be equivalent to a measure of breast thickness; see also [0102]-[0107]); 
in a case where an ultrasound image of the breast in the pressed state is captured, acquiring depth information indicating a depth to which imaging by an ultrasonography apparatus which captures the ultrasound image is possible ([0104]-[0107], details the determination of the depth in which the ultrasound imaging is possible at a given frequency and in relation to the chest wall position; see also [0081]-[0101]);
 deriving imaging information indicating whether or not capture of an ultrasound image having predetermined accuracy or higher is possible by the ultrasonography apparatus on the basis of the acquired thickness of the breast and the acquired depth information ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. By making this determination, in which the paragraph describes an instance wherein the ultrasound image depth does not reach the chest wall, and leaving the gap unscanned, this teaches to the indication of whether or not to capture the image of the entire breast tissue region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping); and 
outputting the derived imaging information ([0104], “Alternatively, when the ultrasound image depth does not reach to the chest wall, the unscanned gap can be detected, displayed and recorded, to guide the ultrasound operator during scanning or the information can be used at a later time”; provides for an output of the measured imaging information to the user at a display. [0105]-[0107];).
	Primary reference Caluser further fails to teach:
acquiring a thickness of a breast in a pressed state by a pressing member
However, the analogous art of Wang of a method of breast image reconstruction for use with a support plate and compression paddle (abstract) teaches:
acquiring a thickness of a breast in a pressed state by a pressing member ([0024], breast compression in both tomosynthesis and ultrasound imaging; [0026], compression paddle; [0036]; [0045]-[0058], provide the determination of breast thickness in a pressed state with the compression plate, which can be used to increase image quality, which teaches to primary reference Caluser;); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization method of Caluser to incorporate the breast thickness acquisition during a pressed state as taught by Wang because determining the breast thickness profile calculation based on the compressed breast image-based or model-based data processing feature provides an improvement in accuracy in both data pre-processing and image reconstruction (Wang, [0015]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Wang as applied to claim 1 above, and further in view of Sandhu et al. (U.S. Pub. No. 20160030000) hereinafter Sandhu. 
Regarding claim 4, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
and the deriving unit derives the depth information for each of the plurality of ultrasonography probe positions ([0104]-[0111], and particularly [0110] teaches to the calculation of the position of the breast surface contour at multiple locations of an ultrasound probe).
Primary reference Caluser fails to teach to using multiple probes at different locations to achieve greater spatial coverage of the tissue without moving a single probe to multiple locations. 
However, the analogous art of Sandhu of a breast ultrasound imaging system (abstract) teaches:
the information acquisition unit acquires the information of each of a plurality of the ultrasonography apparatuses, ([0023]; [0073], multiple transducers (transmitters and receivers) as shown in figures 2B and 2C form a plurality of ultrasonography apparatuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization device of Caluser and Wang to incorporate the multiple ultrasonography apparatuses as taught by Sandhu because it limits the amount of movement required by a user to achieve the same coverage of target tissue regions (Sandhu, [0023]; [0073]). This improves image quality and efficiency. 
Regarding claim 5, the combined references of Caluser, Wang, and Sandhu teach all of the limitations of claim 4. Primary reference Caluser further teaches:
wherein the output unit outputs the imaging information only to the ultrasonography apparatus for which the imaging information indicating that the capture of the ultrasound image satisfies the predetermined accuracy is derived by the deriving unit ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. By making this determination, in which the paragraph describes an instance wherein the ultrasound image depth does not reach the chest wall, and leaving the gap unscanned, this teaches to the indication of whether or not to capture the image of the entire breast tissue region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping; note that Sandhu teaches to a plurality of ultrasonography apparatuses and therefore would form the teaching to the “among the plurality of ultrasonography apparatuses).
Regarding claim 6, the combined references of Caluser, Wang, and Sandhu teach all of the limitations of claim 4. Primary reference Caluser further teaches:
wherein the output unit outputs the imaging information only to the ultrasonography apparatus for which the imaging information indicating that the capture of the ultrasound image does not satisfy the predetermined accuracy is derived by the deriving unit ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. By making this determination, in which the paragraph describes an instance wherein the ultrasound image depth does not reach the chest wall, and leaving the gap unscanned, this teaches to the indication of whether or not to capture the image of the entire breast tissue region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping; note that Sandhu teaches to a plurality of ultrasonography apparatuses and therefore would form the teaching to the “among the plurality of ultrasonography apparatuses).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Wang as applied to claim 8 above, and further in view of Karssemeijer et al. (U.S. Pub. No. 20120014578) hereinafter Karssemeijer. 
Regarding claim 9, the combined references of Caluser and Wang teach all of the limitations of claim 8. Primary reference Caluser further fails to teach:
further comprising: 
a radiographic image acquisition unit that acquires a plurality of reconstructed images obtained by reconstructing radiographic images captured at different irradiation angles, which are obtained, in a case where the capture of the radiographic image is tomosynthesis imaging in which a radiation source irradiates the breast with radiation at the irradiation angles and a radiation detector captures the radiographic image at each of the irradiation angles; and 
a display control unit that performs control of causing a display unit to display the reconstructed image, information indicating a position of the breast in a height direction indicated by the reconstructed image, and the imaging information associated with the information indicating the position in the height direction.
However, the analogous art of Karssemeijer of a method and related system for detection of breast cancer (abstract) teaches:
further comprising: 
a radiographic image acquisition unit that acquires a plurality of reconstructed images obtained by reconstructing radiographic images captured at different irradiation angles, which are obtained, in a case where the capture of the radiographic image is tomosynthesis imaging in which a radiation source irradiates the breast with radiation at the irradiation angles and a radiation detector captures the radiographic image at each of the irradiation angles ([0083]-[0090], provide teachings to the acquisition of compressed breast tissue at multiple different irradiation angles under tomosynthesis imaging and with the ability to further display the images; [0091]-[0093]; The limitation of a radiographic image acquisition unit has been interpreted under 112(f) to correspond to the structure disclosed in [0127]-[0129] and [0154] of the applicant’s specification and form the processor configured to acquire radiographic images with the radiographic imaging system. This corresponds to the teachings of Karssemeijer for radiographic image acquisition above); and 
a display control unit that performs control of causing a display unit to display the reconstructed image, information indicating a position of the breast in a height direction indicated by the reconstructed image, and the imaging information associated with the information indicating the position in the height direction ([0083]-[0090], provide teachings to the acquisition of compressed breast tissue at multiple different irradiation angles under tomosynthesis imaging and with the ability to further display the images that have the information indicating the dimensions of the lesions which is information indicating a position of the breast in the height direction. See figures 11A through 12B and figure 13; [0091]-[0093]; The limitation of a display control unit has been interpreted under 112(f) to correspond to the structure disclosed in [0154] and [0157] of the applicant’s specification and form the processor configured to display radiographic images with a display. This corresponds to the teachings of Karssemeijer for radiographic image display above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization device of Caluser and Wang to incorporate the radiographic image acquisition and display as taught by Karssemeijer because it provides more accurate localization of targets of interest such as cancerous tumors. This increases the diagnostic effectiveness of the system and improves clinical outcomes (Karssemeijer, [0090]-[0093]). 
Regarding claim 10, the combined references of Caluser, Wang, and Karssemeijer teach all of the limitations of claim 9. Primary reference Caluser further teaches:
wherein the display control unit performs control of causing the display unit to display the imaging information in association with the reconstructed image in a case where the display unit displays the reconstructed image within a range where the capture of the ultrasound image does not satisfy the predetermined accuracy on the basis of the imaging information ([0104], “Alternatively, when the ultrasound image depth does not reach to the chest wall, the unscanned gap can be detected, displayed and recorded, to guide the ultrasound operator during scanning or the information can be used at a later time”; provides for an output of the measured imaging information to the user at a display. [0105]-[0107]; The limitation of “an output unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraphs [0054], [0061], [0123]-[0124], and [0157], and is considered to be the processor and data transfer of the deriving unit data to a display or user interface. This corresponds to the teachings of Caluser directed to display of the processed ultrasound depth information).
Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Wang as applied to claim 1 above, and further in view of Takata et al. (U.S. Pub. No. 20140093033) hereinafter Takata. 
Regarding claim 13, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
wherein the deriving unit derives the imaging information on the basis of the thickness of the breast, the depth information ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. This determination relies upon the breast thickness (as calculated as distance to chest wall) and the known depth information of the transducer of whether the scan plane can reach the deepest region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping), 
Primary reference Caluser further fails to teach:
further comprising a pressing member information acquisition unit that acquires pressing member information indicating at least one of a thickness of the pressing member or hardness of the pressing member, wherein the deriving unit derives the imaging information on the basis of the pressing member information
However, the analogous art of Takata of a press plate force determination system for a moveable compression imaging system (abstract) teaches:
further comprising a pressing member information acquisition unit that acquires pressing member information indicating at least one of a thickness of the pressing member or hardness of the pressing member, wherein the deriving unit derives the imaging information on the basis of the pressing member information ([0064], the press plate changes of the deformation amount are considered to be a thickness of the pressing plate as claimed (see figure 7); [0068]-[0071]; [0081]-[0084], discuss the deformation amount determination based on the press plate and the breast characteristics; [0087]-[0088], determine the pressure plate pressing based on the deformation amount which this change in compression force based on deformation amount would alter the distance from the top most portion of breast tissue to the chest cavity. Therefore, mammary gland density would form a basis for the deriving unit calculations; [0089]-[0093]; [0109]-[0111]; The limitation of a pressing member information acquisition unit has been interpreted under 112(f) to correspond to the disclosure of paragraphs [0054], [0057]-[0058] and [0157] of the applicant’s specification and correspond to the processor determining the type of pressing member. This correspond to the cited portions of Takata above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization device of Caluser and Wang to incorporate the compression paddle thickness processing for use in compression force as taught by Takata because the type of breast hardness in the tissue changes the amount of compression force that would cause pain in a patient. Therefore, optimizing the compression paddle thickness based on known characteristics improves the comfort to a patient and clinical outcomes (Takata, [0104]-[0109]). 
Regarding claim 14, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further teaches:
wherein the deriving unit derives the imaging information on the basis of the thickness of the breast, the depth information ([0104], determines whether the ultrasound frequency and number of focal spots can be adjusted to optimize image quality based on whether the scan plane of the ultrasound can reach the deep regions of the breast next to the chest wall. This determination relies upon the breast thickness (as calculated as distance to chest wall) and the known depth information of the transducer of whether the scan plane can reach the deepest region; [0105]-[0107], further provides details of the gaps or poor image quality to the user, which teaches to the ability to capture an ultrasound image having a predetermined accuracy or higher based on the determined depth of the image scan to the chest wall region; see also [0116]-[0123] for completeness determination and mapping), 
Primary reference Caluser further fails to teach:
and mammary gland density of the breast
However, the analogous art of Takata of a press plate force determination system for a moveable compression imaging system (abstract) teaches:
and mammary gland density of the breast ([0102]-[0110], describe the use of mammary gland density information in the determination of the amount of paddle compression required for the imaging. In the combined invention with the Caluser reference, this change in compression force based on mammary gland density would alter the distance from the top most portion of breast tissue to the chest cavity. Therefore, mammary gland density would form a basis for the deriving unit calculations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization device of Caluser and Wang to incorporate the mammary gland density calculation processing for use in compression force as taught by Takata because the amount of mammary gland density present in the tissue changes the amount of compression force that would cause pain in a patient. Therefore, optimizing the force based on mammary gland density improves the comfort to a patient and clinical outcomes (Takata, [0104]-[0109]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Wang as applied to claim 1 above, and further in view of Suzuki et al. (U.S. Pub. No. 20150105649) hereinafter Suzuki. 
Regarding claim 15, the combined references of Caluser and Wang teach all of the limitations of claim 1. Primary reference Caluser further fails to teach:
further comprising a pressing member control unit that, in a case where a difference between the thickness of the breast and a thickness corresponding to the depth indicated by the depth information is within a movement allowable range of the pressing member, which presses the breast, in a height direction, on the basis of information indicating the movement allowable range performs control to move the pressing member to a position where the thickness of the breast in the pressed state becomes the depth indicated by the depth information
However, the analogous art of Suzuki of a subject information acquisition apparatus for adjusting the distance of a tissue structure based on the operating range of the imaging system (abstract) teaches:
further comprising a pressing member control unit that, in a case where a difference between the thickness of the breast and a thickness corresponding to the depth indicated by the depth information is within a movement allowable range of the pressing member, which presses the breast, in a height direction, on the basis of information indicating the movement allowable range performs control to move the pressing member to a position where the thickness of the breast in the pressed state becomes the depth indicated by the depth information ([0022], pressure plate distance measurement to be further pressed if the distance is within a range stored in the memory for use with the imaging device; [0026], breast as tissue of subject for determination of compression of plates to be within the measurement range of the imaging signal; [0030], plate 111 to further press the subject if not within the possible acquisition range; [0037]; see also [0027]-[0029]; The limitation of a pressing member information control unit has been interpreted under 112(f) to correspond to the disclosure of paragraphs [0141]-[0144] of the applicant’s specification and is taught by the above cited portions of Suzuki for the distance measurement range processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast ultrasound imaging thickness determination and depth optimization device of Caluser and Wang to incorporate the further compression by the compression plates if the depth information of the device is within the allowable range of the compression plates as taught by Suzuki because the acquisition range of the device must be carefully calibrated with the compression plates to achieve a quality image. By providing automatic determination, this improves workflow and leads to more efficient imaging of patients (Suzuki, [0026]; [0030]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793